DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 11/15/2021, claims 3-5, 8-12, 16-18 and 20 have been amended. Claims 1 and 2 have been cancelled. Claims 21 is newly added being dependent on claim 3. Claim 3 and 12 that recite allowable subject matter as noted in the last office action have been amended to independent form to include all of the limitations of the base claim 1. Based on the amendments and remarks, the rejections to claims 3 and 12 are withdrawn. 
Therefore, claims 3-21 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YALKEW FANTU/Primary Examiner, Art Unit 2859